DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed 06/26/2020.
Claims 1-20 are pending with claims 1, 8, and 15 as independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020 was filed in the same mailing date of the application on 06/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costabello et al. (US 10,157,226, pub. 12/18/2018, hereinafter as Costabello) in view of Hu et al. (US 2015/0324693, pub. 11/12/2015, hereinafter as Hu) in view of Celebi et al. (Evaluation of Knowledge Graph Embedding Approaches for Drug-Drug Interaction Prediction using Linked Open Data, published 03/12/2018, hereinafter as Celebi).


As per claim 1, a method, comprising: 
receiving, by a device, a substance description of a substance; (Costabello discloses in [col. 5, ln 41-57] “assume that the prediction platform receives (e.g., from the user device) new statements, indicating among all that SARS Type B is a disease. As further shown, such input may include ontology-related statements…the ontology may include a SARS Type B node that connects to a disease node, and a link between the nodes may indicate that SARS Type B is a disease. The SARS Type B node may connect to a virus_XYZ node, and a link between the nodes may indicate that SARS Type B is caused by virus_XYZ. The SARS Type B node may connect to a high fever node, and a link between the nodes may indicate that SARS Type B has a high fever as a symptom. The SARS Type B node may connect to a lungs node, and a link between the nodes may indicate that SARS Type B affects the lungs.” Let’s assume that the substance may be SARS type B and the description of the SARS-type B are a disease, virus xyz, high fever, and lungs. See fig. 1D)
identifying, by the device and from the substance description, related substance information associated with a pluralities of related substances that are associated with the substance; (Costabello discloses in [col. 3, ln 27-42] “the training data may include data indicating a disease (e.g., SARS), a cause of the disease (e.g., virus_XYZ), what organ the disease affects (e.g., lungs), symptoms of the disease (e.g., The related substance may be SARS, and the related substance information may be disease, virus xyz, high fever, lungs, etc.)
generating, by the device and based on the related substance information, a substance knowledge graph embedding (KGE) that is associated with the substance; (Costabello discloses in [col. 5, ln 41 to col. 6, ln 15] “an embedding approximation engine, of the prediction platform, may receive the new unseen entity, and may generate knowledge graph embeddings revised with the embedding of the unseen entity.” The embedding approximation engine may generate knowledge graph embedding associated wit SARS-type B. See fig. 1D)
comparing, by the device, the substance KGE and a historical KGE associated with historical ontology data, wherein the historical ontology data includes historical substance information that is associated with the pluralities of related substances; (Costabello discloses in [col. 2, ln 32-51 and col. 4, ln 13-41] “the knowledge graph converter may utilize a schema matching technique to align the training data and to integrate the aligned training data into the ontology (e.g., to generate the knowledge graph). The schema matching technique may include determining semantic correspondences between elements of two schemas (e.g., the training data and the ontology)…the schema matching technique may analyze and compare the schema to determine correspondences among concepts and to detect possible conflicts.” Comparing two schemas may indicate comparing two KGEs because “A knowledge graph is an expressive, schema-rich, domain-independent data modeling paradigm that is particularly well-suited to model relations between entities.”)
determining, by the device and based on comparing the substance KGE and the historical KGE, a similarity score associated with a related substance of the pluralities of related substances, wherein the similarity score is representative of the related substance being similarly represented within the substance KGE and the historical KGE; (Costabello discloses in [col. 7, ln 51 to col. 8, ln 7] “the prediction engine may score the candidate drugs based on the revised knowledge graph embeddings. In such implementations, the prediction engine may utilize a relational learning model (e.g., TransE, RESCAL, ComplEx, DistMult, HolE, and/or the like) to determine values associated with the candidate statements (e.g., scores). The prediction engine may then utilize the values to calculate the probability estimates for the candidate drugs… the scored candidate drugs may include the information included in the candidate drugs and may also include the scores for the candidate drugs (e.g., drug 1 has a score of 0.436, drug 2 has a score of 0.532, drug 3 has a score of 0.857, drug 4 has a score of 0.237, and drug 5 has a score of 0.866).” Matching the SARS-type B, indicated by the revised knowledge graph embeddings, and SARS, indicated by the generated knowledge graph embeddings in fig. C, may be implemented by “the embedding approximation engine may approximate an embedding for the new entity based on a weight (e.g., >1), the average of the embeddings of the entities that belong to the schema (e.g., the ontology), and are related to the new entity (e.g., the entity "disease" shown in bold and italics in FIG. 1D)” indicated in [col. 5, ln 59-67])
obtaining, by the device and based on the similarity score, validation information associated with a representation of the related substance within the substance KGE, wherein the validation information indicates a degree of confidence associated with the representation of the related substance within the substance KGE; (Costabello discloses in [col. 6, ln 11-46 and col. 14, ln 19-29] “the embedding approximation engine may apply more weight to the entities that are related to the schema than to the entities that are not related to the schema… the embedding approximation engine may apply more weight to the entities of the ontology that are related to the schema than to the entities of the ontology that are not related to the schema.” The embedding approximation engine may obtain validation information such as weights such that entities/nodes belong to the same schema or knowledge graph may be sored higher than entities/nodes do not belong to the same schema or graph. For example, despite that SARS and SARS-type B schemas have entities/nodes in common such as high fever, virus xyz, and/or lungs, they differ in entities/nodes drug vaccine and contagious disease. SARS schema has node drug vaccine whereas SARS-type B has contagious disease. In this example, entity/node drug vaccine would get higher score for SARS schema/knowledge graph whereas entity/node contagious disease would get higher score for SARS-type B schema/knowledge graph) and 
performing, by the device and based on the validation information, an action associated with the substance description or a knowledge base that is associated with the historical ontology data; (Costabello discloses in [col. 6, ln 53 to col. 7, ln 6] “the prediction platform may expand a number of schema-related entities utilized by the embedding approximation engine, by utilizing reasoning techniques (e.g., The action may be SARS-type B may be revised to include “contagious disease” entity/node and/or the ontology may be modified by adding the “contagious disease” entity/node). 
Costabello does not explicitly disclose similarity score. However, Hu, in an analogous art, discloses ([0044] “The side effect profile similarity score is in the [0, 1] range. Each drug d was represented by a multiple dimensional binary side effect profile e(d) whose elements encode for the presence or absence of each of the side effect key words by 1 or 0 respectively…propagating labels in a similarity graph to predict drug-drug interactions based on clinical side effects”. Similarity score may be utilized for predicting drug-drug interactions such that side effect elements may be propagated between similar drugs)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Costabello with the teaching of Hu “for predicting drug-drug interactions based on clinical side effects…The side effect profile similarity score is in the [0, 1] range. Each drug d was represented by a multiple dimensional binary side effect profile e(d) whose elements 
Costabello does not explicitly disclose a substance. However, Celebi, in an analogous art, discloses ([pages 4-5] “The steps of our RDF Graph Embedding based DDI prediction methodology are shown in Figure 1…Bio2RDF created a large RDF graph that interlinks data from major biological databases related to biological entities such as drug, protein, pathway and disease.” Despite that Costabello focuses on knowledge graph embeddings for a substance, a drug, and the substance information, the knowledge graph embedding technique may be utilized on drug-drug interactions)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Costabello with the teaching of Celebi because “Predicting potential drug-drug interaction helps reduce unanticipated drug interactions and drug development costs and optimizes
the drug design process.” See Celebi [Abstract].

As per claim 2, the rejection of the method of claim 1 is incorporated, further wherein identifying the related substance information comprises: 
identifying, using a neural network, the pluralities of related substances and relationships between the pluralities of related substances, wherein the substance KGE is generated based on the pluralities of related substances and relationships between the pluralities of related substances; (Costabello discloses in [col. 5, ln 41-57 and col. 16, ln 1-22] “assume that the prediction platform receives (e.g., from the user device) new statements, indicating among all that SARS Type B is a disease. As further shown, such input may include ontology-related statements… A a text-based user interface, or the like. A user interface may provide information for display. In some implementations, a user may interact with the information, such as by providing input via an input component of a device that provides the user interface for display.” The receiving of statement form the user mobile or the input from text based user interface may be text information input)
Costabello does not explicitly disclose
reading, based on a format of the substance description, text from the substance description that is associated with the related substance information. However, Celebi, in an analogous art, discloses in ([page 3, 3rd paragraph] “Researchers have used various approaches and data sources to predict novel drug interactions [19]. These approaches include extracting DDI statements from medical texts and drug event reports [27], inferring DDI mechanism [17] by integration knowledge from several sources and using network proximities [5].” The reading of text may be implemented based on extracting text from medical reports, from data sources, in the form of statements.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Costabello with the teaching of Celebi because “Predicting potential drug-drug interaction helps reduce unanticipated drug interactions and drug development costs and optimizes
the drug design process.” See Celebi [Abstract].

prior to comparing the substance KGE and the historical KGE: identifying the pluralities of related substances in the related substance information; selecting, based on the historical ontology data being associated with the pluralities of related substances, the historical ontology data from the knowledge base; and generating the historical KGE based on the historical ontology data being selected; (Costabello discloses in [col. 5, ln 41-57] “assume that the prediction platform receives (e.g., from the user device) new statements, indicating among all that SARS Type B is a disease. As further shown, such input may include ontology-related statements.”). 

As per claim 4, the rejection of the method of claim 1 is incorporated, further wherein the validation information is obtained based on the similarity score not satisfying a threshold associated with the substance KGE and the historical KGE being similar; (Costabello discloses in [col. 6, ln 11-46 and col. 14, ln 19-29] “the embedding approximation engine may apply more weight to the entities that are related to the schema than to the entities that are not related to the schema… the embedding approximation engine may apply more weight to the entities of the ontology that are related to the schema than to the entities of the ontology that are not related to the schema.” Drug vaccine node associated with SARS schema may get lower score because it does not belong to SARS-type B schema despite being similar to SARS). 

determining, based on the validation information and the similarity score, that substance data associated with the related substance is missing from the knowledge base; and updating the knowledge base to include the substance data; (Costabello discloses in [col. 6, ln 11-46 and col. 14, ln 19-29] “the embedding approximation engine may apply more weight to the entities that are related to the schema than to the entities that are not related to the schema… the embedding approximation engine may apply more weight to the entities of the ontology that are related to the schema than to the entities of the ontology that are not related to the schema.” Drug vaccine node associated with SARS schema may be missing from SARS-type B schema). 

As per claim 7, the rejection of the method of claim 1 is incorporated, further wherein performing the action comprises: determining, based on the validation information and the similarity score, that the substance description does not identify information associated with the related substance; and causing, based on determining that the substance description does not identify the related substance, the substance description to identify a relationship of the related substance; (Costabello discloses in [col. 6, ln 11-46 and col. 14, ln 19-29] “the embedding approximation engine may apply more weight to the entities that are related to the schema than to the entities that are not related to the schema… the embedding approximation engine may apply more weight to the entities of the ontology that are related to the schema than to the entities of the ontology that are not related to the  Contagious disease node associated with SARS schema but it is not associated with SARS-type B schema). 

As per claim 8, a device, comprising: 
one or more memories; and one or more processors, communicatively coupled to the one or more memories, (rejected based on rationale used in rejection of claim 1) configured to: 
receive a substance description that is associated with a substance; ()
select a subset of historical ontology data that is associated with a plurality of historical substances; (rejected based on rationale used in rejection of claim 1)
generate, from the subset of historical ontology data and the substance description, a knowledge base; (rejected based on rationale used in rejection of claim 1)
generate, based on the knowledge base, a substance knowledge graph embedding (KGE) that is representative of the substance; (rejected based on rationale used in rejection of claim 1)
compare the substance KGE and a historical KGE associated with the knowledge base; (rejected based on rationale used in rejection of claim 1)
determine, based on comparing the substance KGE and the historical KGE, a similarity score associated with the substance KGE and the historical KGE; (rejected based on rationale used in rejection of claim 1)
determine, based on the similarity score not satisfying a threshold, an updated prediction score representative that substance data associated with a related substance is misaligned between the substance KGE and the historical KGE; (rejected based on rationale used in rejection of claim 1) and
based on the updated prediction score, select a revised subset of the historical ontology data; (rejected based on rationale used in rejection of claim 1). 

As per claim 9, the rejection of the device of claim 8 is incorporated, further wherein the subset of historical ontology data is selected based on an initial prediction score; (Costabello discloses in [col. 6, ln 1-9] “the embedding approximation engine may approximate an embedding for the new entity based on a weight (e.g., >1), the average of the embeddings of the entities that belong to the schema (e.g., the ontology), and are related to the new entity (e.g., the entity "disease" shown in bold and italics in FIG. 1D), and the average of the embeddings of entities that are in the ontology, are related to the new entity but that do not belong to the schema, (e.g., the remaining entities that belong to the statements shown in FIG. 1D, other than the entity "disease").” The schema may represent a subset or a group of related, based on weight, nodes in knowledge graph embeddings for a particular schema. The initial prediction may represent matching nodes that are common for both schemas of SARS and SARS-type B. Such common nodes may be virus xyz, lungs, and/or high fever). 

As per claim 10, the rejection of the device of claim 8 is incorporated, further wherein the one or more processors, when determining the similarity score, are configured to:
generate a substance coherency cluster associated with the substance KGE and a historical coherency cluster associated with the historical KGE; and determine the similarity score based on an alignment analysis of the substance coherency cluster and the historical coherency cluster, wherein the substance data is determined to be misaligned based on the alignment analysis; (Costabello discloses in [col. 4, ln 1-59] “the knowledge graph converter may utilize a schema matching technique to align the training data and to integrate the aligned training data into the ontology (e.g., to generate the knowledge graph)… the knowledge graph converter may utilize other techniques to align the training data and to integrate the aligned training data into the ontology (e.g., to generate the knowledge graph), such as machine learning techniques, and/or the like.” The schema may represent a cluster for a group of related, based on weight, notes in knowledge graph embedding for a particular keyword such as SARS, SARS-type B, etc.). 

As per claim 11, the rejection of the device of claim 10 is incorporated, further wherein the one or more processors, when determining that the substance data is misaligned, are configured to: detect that the substance data is outside of the historical coherency cluster, and wherein the one or more processors, when performing the action, are configured to: determine, based on detecting that the substance data is outside of the historical coherency cluster, that a relationship of the related substance is to be included in the knowledge base; and update the knowledge base to include the substance data; (Costabello discloses in [col. 4, ln 1-59] “the knowledge graph converter may utilize a schema matching technique to align the training data and to integrate the aligned training data into the ontology (e.g., to generate the knowledge graph)… the knowledge graph converter may utilize other .” The schema may represent a cluster for a group of related, based on weight, notes in knowledge graph embedding for a particular keyword such as SARS, SARS-type B, etc. SARS and its associated description information may represent historical coherency cluster. Data outside SARS may be “contagious disease”). 

As per claim 12, the rejection of the device of claim 10 is incorporated, further wherein the one or more processors are configured to: receive an electronic document, and extract the substance description from the electronic document; (Costabello discloses in [col. 5, ln 41-57] “assume that the prediction platform receives (e.g., from the user device) new statements, indicating among all that SARS Type B is a disease. As further shown, such input may include ontology-related statements.” Input statement may be received electronic document). 

As per claim 13, the rejection of the device of claim 8 is incorporated, further wherein the one or more processors are configured to: determine interaction data and relationship data from the substance description using a neural network model, display the interaction data and the relationship data to a user, receive feedback data from the user, and modify the neural network model based on the feedback data; (Costabello discloses in [col. 5, ln 41-57 and col. 16, ln 1-22] “assume that the prediction platform receives (e.g., from the user device) new statements, indicating among all that SARS Type B is a disease. As further shown, such input may include a text-based user interface, or the like. A user interface may provide information for display. In some implementations, a user may interact with the information, such as by providing input via an input component of a device that provides the user interface for display.” The receiving of statement form the user mobile or the input from text based user interface may be text information input). 

As per claim 15, a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
generate, from a subset of historical ontology data and a substance description of a substance, a knowledge base, wherein the subset of historical ontology data is associated with a plurality of historical substances; (Costabello discloses in [col. 4, ln 1-59] “the knowledge graph converter may utilize a schema matching technique to align the training data and to integrate the aligned training data into the ontology (e.g., to generate the knowledge graph)… the knowledge graph converter may utilize other techniques to align the training data and to integrate the aligned training data into the ontology (e.g., to generate the knowledge graph), such as machine learning techniques, and/or the like.” The schema may represent a cluster or a subset for a group of related, based on weight, notes in knowledge graph embedding for a particular keyword such as SARS for historical ontology)
generate, based on the knowledge base, a substance knowledge graph embedding (KGE) that is representative of the substance; (rejected based on rationale used in rejection of claim 1)
compare the substance KGE and a historical KGE associated with the knowledge base; (rejected based on rationale used in rejection of claim 1)
determine, based on comparing the substance KGE and the historical KGE, a similarity score associated with the substance KGE and the historical KGE; (rejected based on rationale used in rejection of claim 1)
determine, based on the similarity score, whether substance data associated with a related substance is similarly represented in the substance KGE and the historical KGE; (rejected based on rationale used in rejection of claim 1) and 
perform, based on whether the substance data is similarly represented in the substance KGE and the historical KGE, an action associated with the related substance relative to the substance description or the knowledge base; (rejected based on rationale used in rejection of claim 1). 

As per claim 16, the rejection of the non-transitory computer-readable medium of claim 15 is incorporated, further wherein prior to causing the one or more processors to generate the knowledge base, the one or more instructions, when executed by the one or more processors, cause the one or more processors to: determine an initial similarity score associated with related substances that are identified in the related substance information and historical substances that are identified in the historical ontology data; and select the subset of historical ontology data based on the initial similarity score; (rejected based on rationale used in rejection of claim 9). 

As per claim 18, the rejection of the non-transitory computer-readable medium of claim 17 is incorporated, further wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: determine, based on the validation information and the similarity score, that substance data associated with the related substance is missing from the knowledge base; and update the knowledge base to include the substance data; (rejected based on rationale used in rejection of claim 6). 

As per claim 19, the rejection of the non-transitory computer-readable medium of claim 17 is incorporated, further wherein the one or more instructions, that cause the one or more processors to perform the action, cause the one or more processors to: determine, based on the validation information and the similarity score, that the substance description does not identify information associated with the related substance; and cause, based on determining that the substance description does not identify the related substance, the substance description to identify a relationship of the related substance; (rejected based on rationale used in rejection of claim 7). 


Costabello does not explicitly disclose 
determine, based on a convergence condition associated with the substance KGE and the historical KGE, that the substance data is similarly represented in the substance KGE and the historical KGE; and update, based on determining that the substance data is similarly represented in the substance KGE and the historical KGE, the knowledge base to include the substance data or the substance description based on the substance data. However, Hu, in an analogous art, discloses ([0043] “each drug "propagates" its interaction information with query drugs to its direct neighborhood (i.e., directly neighboring nodes), and iterates this process until convergence. Let y be the initial DDIs vector which includes the known interaction information and let f be the predicted DDIs.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Costabello with the teaching of Hu “for predicting drug-drug interactions based on clinical side effects…The side effect profile similarity score is in the [0, 1] range. Each drug d was represented by a multiple dimensional binary side effect profile e(d) whose elements encode for the presence or absence of each of the side effect key words by 1 or 0 respectively.” See Hu [0040-0041].

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Costabello in view of Hu in view of Furihata et al. (US 2019/00066333, pub. 02/28/2019, hereinafter as Furihata).

As per claim 5, the rejection of the method of claim 1 is incorporated, further Costabello does not explicitly disclose  wherein the validation information is received via a user input that is associated with a request to a user to validate the representation of the related substance within the substance description. However, Furihata, in an analogous art, discloses in ([0028] “The operation accepting unit 250 accepts user input that is made using the operation apparatus 500. The label information modifying unit 260 modifies the label information held by the label information holding unit 220, in accordance with a user operation accepted by the operation accepting unit 250.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Costabello with the teaching of Furihata “To learn patterns, a person needs to set a label indicating a correct answer value for images. Data of the images and the label is called learning data.” See Furihata [background].

As per claim 17, the rejection of the non-transitory computer-readable medium of claim 15 is incorporated, further wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: obtain, from a user input, validation information associated with the substance data being represented in the substance KGE, wherein the action is performed based on the validation information and on whether the substance data is similarly represented in the substance KGE and the historical KGE; (As per claim 5, the rejection of the method of claim 1 is incorporated, further wherein the validation information is received via a user input that is associated with a request to a user to validate the representation of the related substance within the substance description; (rejected based on rationale used in rejection of claim 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Costabello in view of Hu in view of Zhang et al. (US 2020/0242444, filed 01/30/2020, hereinafter as Zhang).

As per claim 14, the rejection of the device of claim 13 is incorporated, further Costabello does not explicitly disclose 
 wherein the neural network model comprises a bi-directional long short-term memory (LSTM) neural network. However, Zhang, in an analogous art, discloses in ([0030] “Several deep learning based models achieved this projection by feeding words in questions into convolutional neural networks, LSTM networks, or gated recurrent units neural networks.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Costabello with the teaching of Zhang “can be used to make question answering over knowledge graph more effective and more robust.” See Zhang [background].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        01/20/2022

/SHAHID K KHAN/Examiner, Art Unit 2178